 

Exhibit 10.12

2016 LONG-TERM INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR AWARD AGREEMENT

This Award Agreement (“Agreement”) is made and entered into between TLP Services
LLC (the “Company”) and __________ (the “Grantee”), a Director of TransMontaigne
GP L.L.C. (the “General Partner”), regarding an award (“Award”) of _____
Interests (as defined in Section 3 below) granted to the Grantee on __________,
20__ (the “Grant Date”) pursuant to the 2016 Long-Term Incentive Plan (the
“Plan”), such number of Interests being subject to adjustment as provided in the
Plan, and further subject to the following terms and conditions:

1. Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of the Plan and administrative interpretations thereunder, if
any, which have been adopted by the Committee thereunder and are in effect on
the date hereof. Except as defined herein, capitalized terms shall have the same
meanings ascribed to them under the Plan.

2. Vesting Schedule.

(a) This Award shall vest in installments in accordance with the following
schedule:

 

Date

    

Vested
Increment

    

Total Vested
Percentage

 

__________, 2017

 


25 

%  


25 

%

__________, 2018

 


25 

%  


50 

%

__________, 2019

 


25 

%  


75 

%

__________, 2020

 


25 

%  


100 

%

The number of Interests that vest as of each date described above will be
rounded down to the nearest whole Interest, with any remaining Interests to vest
with the final installment. The Grantee must continuously serve as a Director,
Employee or Consultant from the Grant Date through the applicable vesting date
in order for the Award to become vested with respect to additional Interests on
such date.    All Interests vesting in accordance with this Section 2 shall have
a value equal to the Fair Market Value as established under the Plan.  

(b) All Interests subject to this Award shall vest upon the occurrence of a
Change in Control, irrespective of the limitations set forth in subparagraph (a)
above, provided that the Grantee has been continuously serving as a Director,
Employee or Consultant from the Grant Date through the date of the Change in
Control.

3. Description of Interests. As used in this Agreement, “Interests” means either
a Phantom Unit or a Restricted Unit, as such terms are defined in the Plan.
Interests under this Agreement will initially be in the form of Phantom Units.
With respect to Interests in the form of Phantom Units that have not vested
pursuant to the schedule in Section 2(a), the Committee, in its sole discretion
and to the extent it deems appropriate, may convert such Phantom Units to
Restricted Units in accordance with Section 6, and such Interests so converted
shall continue to be subject to the vesting schedule in Section 2(a).

4. Forfeiture of Award. If the Grantee’s service terminates by reason of death
or Disability, a pro rata portion of the Interests granted pursuant to this
Award shall be vested based on the ratio between (1) the number of full months
of service completed from the Grant Date to the termination date and (2) the
total number of full months of service required for all of the Interests to
become vested. After giving effect to the preceding sentence, all unvested
Interests shall be immediately forfeited as of the date of the Grantee’s
termination of Service for any reason.







--------------------------------------------------------------------------------

 

 

5. Book Entry of Phantom Units. During the period of time between the Grant Date
and the earlier of the date Interests in the form of Phantom Units vest, are
forfeited or are converted to Restricted Units, the Interests will be evidenced
by a book entry account in the Company’s records. Upon vesting of Phantom Units,
the Grantee shall be entitled to payment for such Phantom Units in the form of
cash or Units (as defined in the Plan), as determined by the Committee in its
sole discretion.

6. Escrow of Restricted Units. Interests in the form of Restricted Units subject
to this Award shall be issued to and registered in Grantee’s name as soon as
practicable following the conversion of such Interests from Phantom Units to
Restricted Units. Until the earlier of the date the Restricted Units vest or are
forfeited (the “Restriction Period”), the Restricted Units may be retained by
the transfer agent or certificates may be held in escrow by the Company,
together with a unit power endorsed by the Grantee in blank if so required by
the Company. Any certificate issued and held by the Company shall bear a legend
as provided by the Company, conspicuously referring to the terms, conditions and
restrictions described in this Agreement. Upon termination of the Restriction
Period, the Company shall release the restrictions on any vested Units and a
certificate representing such vested Units shall be delivered to the Grantee as
promptly as is reasonably practicable following such termination or, at the
Company’s option, shall be delivered in street name to a brokerage account
established by the Grantee.

7. No Code Section 83(b) Election. The Grantee shall not make an election, under
Section 83(b) of the Code, to include an amount in income in respect of the
Award of Interests.

8. Distributions and Voting Rights. The Grantee is entitled to DERs with respect
to Phantom Units, which shall be paid to the Grantee in cash at the time
distributions are made with respect to Units. The Grantee shall have no voting
rights with respect to Phantom Units. The Grantee is entitled to receive all
cash distributions made with respect to Restricted Units registered in Grantee’s
name and is entitled to vote such Restricted Units, unless and until the
Restricted Units are forfeited.

9. Acceptance of Grant. The Grantee must accept the terms of this Agreement by
signing and returning a fully executed original of this Agreement to the Company
in accordance with Section 10 below no later than forty-five (45) days from the
Grant Date (the “Acceptance Period”). In the event the last day of the
Acceptance Period should fall on a Saturday, Sunday or Federal holiday, the last
day of the Acceptance Period shall be deemed to be the next following business
day. In the event a fully-executed original of this Agreement is not received by
the Company prior to the expiration of the Acceptance Period, the Grantee shall
be deemed to have rejected the grant of Interests referenced herein and such
grant shall be deemed cancelled and null and void ab initio.

10. Notices. Any notices provided for in this Agreement or in the Plan shall be
given in writing and shall be deemed effectively delivered or given upon receipt
in the case of personal delivery or, in the case of notices delivered by
certified or registered mail, upon the second day after deposit in the United
States mails, postage prepaid and properly addressed as set forth below:

(a) If to the Company, to TLP Services LLC, Attention: General Counsel, 1670
Broadway, Suite 3100, Denver, Colorado 80202, or at such other address as may be
furnished in writing to the Grantee; or 

(b) If to the Grantee, to the Grantee’s home address as listed in the records of
the Company.

Any party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including expedited courier, messenger service, telecopy, ordinary
mail or electronic mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. 

11. Assignment of Award. Except as otherwise permitted by the Committee, the
Grantee’s rights under this Agreement and the Plan are personal; no assignment
or transfer of the Grantee’s rights under and interest in this Award may be made
by the Grantee other than by will, by beneficiary designation, by the laws of
descent and distribution or by a qualified domestic relations order.

 







--------------------------------------------------------------------------------

 

 

12. Unit Certificates. Certificates representing the Restricted Units issued
pursuant to the Award will bear all legends required by law and necessary or
advisable to effectuate the provisions of the Plan and this Award. The Company
may place a “stop transfer” order against Restricted Units issued pursuant to
this Award until all restrictions and conditions set forth in the Plan or this
Agreement and in the legends referred to in this Section 12 have been complied
with.

13. Withholding.  Unless other arrangements have been made that are acceptable
to the Committee, the Company, the General Partner or any Affiliate thereof is
authorized to deduct or withhold, or cause to be deducted or withheld, from any
Award, from any payment due or transfer made under any Award, or from any
compensation or other amount owing to the Grantee the amount (in cash or Units,
including Units that would otherwise be issued pursuant to such Award or other
property) of any applicable taxes payable in respect of an Award, including its
grant, its exercise, the lapse of restrictions thereon, or any payment or
transfer thereunder or under the Plan, and to take such other action as may be
necessary in the opinion of the Company to satisfy its withholding obligations
for the payment of such taxes. Whether or not withholding tax requirements are
imposed, the Grantee may pay all or any portion of the taxes required to be paid
by the Grantee in connection with the vesting of all or any portion of this
Award by delivering cash, or, with the Committee’s approval, by electing to have
Units withheld, or by delivering previously owned Units, having a Fair Market
Value equal to the amount required to be withheld or paid. The Grantee may only
request the withholding of Units having a Fair Market Value equal to the
statutory minimum withholding amount applicable to employees. The Grantee must
make the foregoing election on or before the date that the amount of tax to be
withheld is determined.

14. No Guarantee of Continued Service. No provision of this Agreement shall
confer any right upon the Grantee to continue serving as a Director.

15. Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Colorado without regard to its
conflicts of laws principles.

16. Amendment. This Agreement cannot be modified, altered or amended, except by
an agreement, in writing, signed by both the Company and the Grantee.

 







--------------------------------------------------------------------------------

 

 

 

 

 

TLP SERVICES LLC

 

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

The Grantee hereby accepts the foregoing Agreement, subject to the terms and
provisions of the Plan and administrative interpretations thereof referred to
above.

 

 

 

GRANTEE:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 



--------------------------------------------------------------------------------